Name: 2008/645/EC: Council Decision of 15Ã July 2008 amending Decision 97/126/EC concerning the conclusion of an agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  Europe
 Date Published: 2008-08-07

 7.8.2008 EN Official Journal of the European Union L 212/3 COUNCIL DECISION of 15 July 2008 amending Decision 97/126/EC concerning the conclusion of an agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (2008/645/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Decision 97/126/EC of 6 December 1996 (1) concerns the conclusion of an agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (hereinafter referred to as the Agreement). (2) In accordance with Article 31 of the Agreement, a Joint Committee has been established which is be responsible for the administration of the Agreement and ensures its proper implementation. For that purpose the Committee makes recommendations and takes decisions, which are put into effect by the Contracting Parties in accordance with their own rules. To that end, it should be explicitly stated in Decision 97/126/EC that the Commission is authorised to adopt such detailed implementing rules, where necessary. (3) The measures necessary for the implementation of recommendations and decisions of the Joint Committee established by Article 31 of the Agreement should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (2). (4) Decision 97/126/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 In Decision 97/126/EC the following Articles shall be added: Article 3 The Commission shall, where necessary, adopt the detailed rules for the implementation of recommendations and decisions of the Joint Committee established by Article 31 of the Agreement in accordance with the procedure laid down in Article 4(2) of this Decision. Article 4 1. The Commission shall be assisted by the Management Committee for the Common Organisation of Agricultural Markets established by Article 195 of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3). 2. Where reference is made to this paragraph, Articles 4 and 7 of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4) shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. Article 2 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 15 July 2008. For the Council The President M. BARNIER (1) OJ L 53, 22.2.1997, p. 1. (2) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (3) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11).